                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

JAMES E. BACHMAN, ADELLA A.
BACHMAN, ERIC J. BACHMAN,
RACHEL A. BACHMAN, MATTHEW R.                             8:19CV276
BACHMAN,    and  C.   ANDREW
BACHMAN,
                                                            ORDER
                   Plaintiffs,

      vs.

JOHN Q. BACHMAN, and               LEAF
SUPREME      PRODUCTS,          LLC,  A
Nebraska Limited Liability Co.;

                   Defendants.



      Defendants have filed a motion to compel, (Filing No. 62), and Plaintiffs
have filed an objection to that motion. (Filing No. 65). Upon review, it appears the
parties could resolve this matter through good faith discussions regarding the
language of a release to be signed by James Bachman and forwarded to the
Department of Labor. Such discussions are required by this court and must be
completed before the court will resolve the issue by judicial order. Accordingly,

      IT IS ORDERED:

      1)    On or before November 21, 2019, counsel shall confer in good faith
            either in person or by telephone to resolve the issue(s) raised by
            Defendants’ motion to compel.

      2)    If the matter cannot be resolved by good faith discussions, on or
            before December 2, 2019, Defendants shall file a reply to their
            motion to compel which sets for the parties’ respective positions on
            the language of the DOL release letter. If no reply is timely filed, the
            issues in the motion to compel will be deemed resolved and the
            motion will be denied as moot.
3)   Failure to confer in good faith to resolve the motion to compel
     without court intervention may result in the imposition of sanctions
     against the non-complying counsel.

November 14, 2019.                 BY THE COURT:
                                   s/ Cheryl R. Zwart
                                   United States Magistrate Judge
